This is an application for leave to appeal from refusal of a writ of habeas corpus.
The petitioner alleges that he was denied due process by being punished twice for the same offense and being denied counsel and preliminary hearing. He is under imprisonment for two years for escape. No facts are alleged showing double punishment or need or request for or denial of appointment of counsel, or that his original term of imprisonment for larceny has expired. In his brief in this court he says that while serving a term at the Maryland State Reformatory for Males at Roxbury, Maryland, due to the carelessness of the guard who left all the upstairs gates unlocked, he escaped, and was brought back to the institution and then tried before Judge Joseph D. Mish for escape and sentenced to two years to run consecutively with his present sentence. Prison discipline plus this conviction he calls double punishment. The defense of double jeopardy could have been made at the trial. The questions of guilt or innocence and the sufficiency of the evidence cannot be tried on habeas corpus.Olewiler v. Brady, 185 Md. 341, 344, 44 A.2d 807; Bernard v.Warden, 187 Md. 273, 49 A.2d 737; Copeland v. Wright,188 Md. 666, 53 A.2d 553.
Application denied, without costs. *Page 740